Citation Nr: 1622628	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for L4-L5 disc herniation, postoperative, and multilevel degenerative disc disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran served on active duty for training (ADT) from June 2001 to November 2001, and on active duty with the U.S. Army from June 2004 to November 2005, and from February 2009 to March 2010.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the instant appeal, the Veteran has been assigned temporary total evaluations for his lumbar spine disability from July 26, 2012, to September 20, 2012, and from October 22, 2014, to December 31, 2014.  As the Veteran has been assigned the highest possible evaluation for this disability during these periods, the decision below will neither address these periods nor disturb the previously awarded total evaluations.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in December 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again before the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability has been manifest through the entire appeal period by subjective complaints of pain and objective evidence of severe limitation of motion. 

2. There is no objective evidence at any point during the appeal period of ankylosis of the spine, neurological manifestations other than those previously service-connected, or incapacitating episodes totalling six weeks or more during a twelve month period, excluding periods for which a temporary total evaluation has been awarded.
CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for L4-L5 disc herniation, postoperative, and multilevel degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5237 and 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded several VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the manifestations of the Veteran's lumbar spine disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
As noted above, the instant appeal has been previously remanded, most recently in December 2015.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling throughout the appeal period pursuant to Diagnostic Codes 5242 and 5243, excluding two periods during which a temporary total evaluation was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2015).  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  A 40 percent evaluation is the maximum schedular evaluation available based solely on limitation of motion of the lumbar spine.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a  Diagnostic Code 5243.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning to the record, the Board again notes that, at 40 percent disabling, the Veteran's lumbar spine disability has been assigned the maximum schedular evaluation based on limitation of motion throughout the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula.  As such, no further discussion of limitation of motion is necessary.  

With respect to ankylosis, at an April 2015 VA examination, the Veteran was unable to perform repetitive use testing due to excruciating symptoms.  In fact, the VA examiner noted the Veteran was sobbing when he attempted to perform repetitive testing.  Based on these findings, as well as a comment by the examiner that the Veteran exhibited "[l]ess movement than normal due to ankylosis, adhesions, etc...," the Board requested an addendum opinion as to whether the Veteran's lumbar spine disability is exhibited by ankylosis or, in the alternative, by limitation of motion of such severity equivalent to ankylosis.  In a February 2016 addendum opinion, the VA examiner noted that the Veteran was unable to perform repetitive range of motion testing due to right sciatica, and was unrelated to ankylosis of the spine.  The VA examiner explicitly determined that the Veteran does not have ankylosis of the spine. 

There is no competent evidence of record to establish that the Veteran has been diagnosed with ankylosis of the spine at any point during the appeal period.  As such, an evaluation in excess of 40 percent under the General Rating Formula is not warranted for the Veteran's service-connected lumbar spine disability at any point during the appeal period.

With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, excluding periods for which a temporary total evaluation has been assigned, there is no competent evidence that the Veteran's lumbar spine disability resulted in incapacitating episodes, defined as physician-prescribed bedrest, totaling more than six weeks over a twelve month period.  As such, an evaluation greater than 40 percent based on incapacitating episodes is not warranted at any point during the appeal period.

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has been previously awarded separate evaluations for radiculopathy of the left and right lower extremities.  The VA examinations of record note there is no bowel, bladder or sexual impairment due to the Veteran's service-connected lumbar spine disabilities.  Therefore, additional evaluations for neurological manifestations beyond those previously awarded are not warranted.

In sum, there is no competent evidence of ankylosis of the spine or incapacitating episodes with a total during of at least 6 weeks, excluding periods for which a temporary total evaluation has been assigned, at any point during the appeal period.  The preponderance of the evidence is against a higher initial evaluation for the Veteran's lumbar spine disability.  The benefit of the doubt rule does not apply, and an increased initial evaluation is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's lumbar spine disability (e.g., severe painful and limited motion) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to the Veteran's service-connected lumbar spine disability or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final note, the question of entitlement to total disability rating based on individual unemployability is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record indicates the Veteran remains gainfully employed (see, e.g., January 2016 VA patient contact note), and there is neither an assertion by the appellant nor evidence of record that the Veteran is unemployable due to his service-connected disabilities.  Therefore, remand or referral of a derivative claim of entitlement to individual unemployability benefits is unnecessary.


ORDER

An initial evaluation in excess of 40 percent for L4-L5 disc herniation, postoperative, and multilevel degenerative disc disease is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


